DETAILED ACTION
	Applicant’s response of March 21, 2022 has been fully considered.  Claims 1 and 6 are amended.  Claims 1-11, 13, 15, and 18-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225) in view of Cogen (US 6,455,616) and Brookhart (US 5,866,663).  The citations below for Fan et al. are taken from an English language machine translation included previously.
Regarding claims 1, 7, and 8, Fan et al. teaches a composition comprising 100 parts by weight of a branched polyethylene (an elastomer), 30 to 100 parts of carbon black (filler), 2-10 parts by weight of a peroxide cross-linking agent, 1-10 parts of zinc oxide (metal oxide), 0.1 to 1 part of a lubricant (plasticizer) and 0.3 to 1 part of a promoter (assistant cross-linking agent) (Page 3).  The branched polyethylene has a degree of branching of 106-125 side chains/1000 carbons, a weight average molecular weight of 92,000 to 420,000, and a Mooney viscosity of 2.12 to 86.63 (Page 3).  
Fan et al. does not teach that the composition comprises from 20 to 170 parts of a plasticizer.  However, Cogen teaches a polyethylene composition comprising from 0.01 to 50% by weight based on the weight of the resin (same as parts by weight) of a plasticizer (Col. 5, lines 25-35).  Fan et al. and Cogen are analogous art because they are from the same field of endeavor, namely that of polyethylene based compositions useful for molded articles.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use from 0.01 to 50 parts by weight of plasticizer, as taught by Cogen, in the composition, as taught by Fan et al., and would have been motivated to do so in order to ensure that the composition has good processability for its intended uses.
Fan et al. does not teach that the branched polyethylene has a degree of branching of between 80 and 102 branches/1000 carbons.  However, Brookhart et al. teaches a branched polyolefin containing from about 80 to about 150 branches per 1000 methylene groups (Col. 1, lines 59-60).  The polyolefin can be an ethylene homopolymer (Col. 53, lines 40-60).  Fan et al. and Brookhart are analogous art because they are from the same field of endeavor, namely that of branched polyethylene compositions useful as molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branching amount of from about 80 to about 150 branches per 1000 methylene groups, as taught by Brookhart, in the polyethylene, as taught by Fan et al., and would have been motivated to do so because Brookhart teaches that this amount of branching is suitable for use when making molded articles from a branched polyethylene. 
Regarding claim 3, Fan et al. teaches that the peroxide cross-linking agent is 2,5-dimethyl-2,5-bis(t-butylperoxy)hexane (Page 3).
Regarding claim 4, Fan et al. teaches that the promoter is iso-cyanuric acid triallyl ester (TAIC) (Page 3).
Regarding claim 5, the vulcanization accelerator is not a required component as it can be present in 0 parts by weight.
Regarding claim 6, Fan et al. teaches that the plasticizer/lubricant is stearic acid (Page 3).
Regarding claims 9 and 10, Fan et al. does not teach that the composition comprises 1-3 parts of a stabilizer and 1-10 parts of polyethylene glycol.  However, Cogen teaches that its composition comprises from 0.01 to 50 parts by weight of polyethylene glycol (Col. 5, lines 30-40) and from 0.05 to 5% by weight based on the weight of the composition of an antioxidant (stabilizer) that is 2,2,4-trimethyl-1,2-dihydroquinoline (Col. 6, lines 1-10).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 50 parts by weight of polyethylene glycol and from 0.05 to 5% by weight of an antioxidant, as taught by Cogen, to the composition, as taught by Fan et al., and would have been motivated to do so in order to stabilize the composition and to ensure proper processability of the composition.
Regarding claim 11, Fan et al. does not teach the polyethylene glycol.  As set forth above, Cogen does teach using polyethylene glycol, but Cogen does not teach using one with a molecular weight of 2000, 3400, or 4000.  However, the molecular weight of the polyethylene glycol has not been shown to be critical to the success of the composition as a whole and one of ordinary skill in the art could easily optimize the molecular weight of the polyethylene glycol depending on desired properties.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to optimize the molecular weight of the polyethylene glycol through routine experimentation, and would have been motivated to do so in order modify end properties of the composition.
Regarding claims 19-22, Fan et al. teaches that the branched polyethylene has a methyl content of 48.7 to 64.5 mol%, an ethyl content of 7.4 to 20.3 mol%, a propyl content of 1.8 to 6.7 mol%, and a butyl content of 2.8 to 5.6 mol% (Page 3).
Regarding claims 23 and 24, Fan et al. teaches an overlapping methyl, ethyl, propyl and butyl content as set forth above.  Fan et al. teaches that the branched polyethylene has a pentyl content of 2.1 to 3.7 mol%.  This range does not overlap the claimed range of 3.9 to 5.1 mol%.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  In this case, there is no evidence on the record that a composition containing a branched polyethylene with a pentyl content of 3.7 mol% would possess substantially different properties than the very same composition only wherein the branched polyethylene has a pentyl content of 3.9 mol%.  Additionally, there is no evidence that this range is critical to the invention.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branched polyethylene with a pentyl content of 3.9 mol% and would have been motivated to do so because one of ordinary skill in the art would have expected this polyethylene to have similar properties in a rubber composition as compared to the very same polyethylene but with a pentyl content of 3.7 mol%.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225) in view of Cogen (US 6,455,616) and Brookhart (US 5,866,663) as applied to claim 1 above, and further in view of Fischer (US 3,758,643).
Fan et al., Cogen, and Brookhart teach the composition of claim 1 as set forth above.  Fan et al. does not teach that the composition contains a non-zero amount of EPM and a non-zero amount of EPDM in addition to the branched polyethylene (making the polyethylene less than 100 parts by weight).  However, Fischer teaches a composition comprising 10 to 90 parts by weight of polyethylene and 10 to 90 parts by weight of rubber such as EPM and EPDM (Col. 1, lines 44-50; Col. 2, lines 45-50; Col. 3, lines 1-5).  Both of these rubbers may be used with the polyethylene (Col. 8, lines 5-10).  Fan et al. and Fischer are analogous art because they are from the same field of endeavor, namely that of polyethylene compositions used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to include a non-zero amount of EPM and a non-zero amount of EPDM, as taught by Fischer, to the composition, as taught by Fan et al., and would have been motivated to do in order to produce a thermoplastic type material without a time-consuming vulcanization step (Col. 1, lines 35-60).  

Claims 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225) in view of Cogen (US 6,455,616) and Brookhart (US 5,866,663) as applied to claim 1 above, and further in view of Bao et al. (CN 102585390).  The citations below for Fan et al. are taken from an English language machine translation included previously and the citations for Bao et al. are taken from the Derwent Abstract, included previously.
Fan et al., Cogen, and Brookhart teach the composition of claim 1 as set forth above.  Fan et al. does not teach that the composition is used as the rubber part of a sealing strip.  However, Bao et al. teaches a polyethylene composition comprising carbon black, a peroxide cross-linking agent and a plasticizer that is used as the rubber part of a sealing strip (Abstract).  Fan et al. and Bao et al. are analogous art because they are from the same field of endeavor, namely that of polyethylene compositions used as molded articles.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the composition, as taught by Fan et al., as the rubber component of a sealing strip, as taught by Bao et al., and would have been motivated to do so in order to have another end use for the composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/477,414 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 6 of the reference application teach and/or overlap all of the limitations of instant claim 1.
Regarding claims 2-5, claims 2-5 of the reference application teach the limitations of instant claims 2-5, respectively.
Regarding claims 6-8, claim 7 of the reference application teaches the limitations of instant claims 6-8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, and 30 of U.S. Patent No. 11,242,450 (“the ‘450 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1, 2 and 7 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claims 4-8, claim 8 of the reference application teaches the limitations of instant claims 4-8.
Regarding claims 13, 15 and 18, claim 30 of the reference application teaches that limitations of instant claims 13, 15, and 18.

Claims 1-11 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7 and 46-51 of copending Application No. 16/477,654 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1, 2 and 6 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 3 of the reference application teach the limitations of instant claim 3.
Regarding claims 4-11, claims 6 and 7 of the reference application teach the limitations of instant claims 4-11.
Regarding claims 19-24, claims 46-51 of the reference application teach the limitations of instant claims 19-24, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7 of copending Application No. 16/477,747 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1, 2 and 7 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claims 3, 6, and 7, claim 4 of the reference application teaches the limitations of instant claims 3, 6, and 7.
Regarding claims 4, 5 and 8, claim 7 of the reference application teaches the limitations of instant claims 4, 5, and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7 of copending Application No. 16/477,525 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1, 2, and 5 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claim 5, claims 5 and 7 of the reference application teach the limitations of instant claim 5.
Regarding claims 4 and 6-8, claim 7 of the reference application teaches the limitations of instant claims 4 and 6-8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/477,621 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1 and 3 of the reference application teach all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 8 of the reference application teaches all of the limitations of instant claim 3.
Regarding claim 4, claim 9 of the reference application teaches all of the limitations of instant claim 4.
Regarding claim 5, claims 4 and 7 of the reference application teach all of the limitations of instant claim 5.
Regarding claim 6, claim 10 of the reference application teaches all of the limitations of instant claim 6.
Regarding claim 9, claim 4 of the reference application teaches all of the limitations of instant claim 9.
Regarding claim 10, claim 5 of the reference application teaches all of the limitations of instant claim 10.
Regarding claim 11, claim 6 of the reference application teaches all of the limitations of instant claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/477,518 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1, 2 and 6 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claim 6, claim 5 of the reference application teaches the limitations of instant claim 6.
Regarding claim 7, claim 4 of the reference application teaches the limitations of instant claim 7.
Regarding claims 4, 5 and 8-11, claim 6 of the reference application teaches the limitations of instant claims 4, 5 and 8-11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-7 of copending Application No. 16/477,777 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 2 and 7, claims 1, 2 and 6 of the reference application teach and/or overlap all of the limitations of instant claims 1, 2 and 7.
Regarding claim 3, claim 5 of the reference application teaches the limitations of instant claim 3.
Regarding claims 5 and 9, claims 6 and 7 of the reference application teach the limitations of instant claims 5 and 9.
Regarding claims 4, 6, 8 and 10, claim 7 of the reference application teaches the limitations of instant claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 34-39 and 42 of copending Application No. 16/477,524 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 5 of the reference application teach and/or overlap all of the limitations of instant claim 1.
Regarding claim 2, claim 42 of the reference application teaches the limitations of instant claim 2.
Regarding claim 3, claim 3 of the reference application teaches the limitations of instant claim 3.
Regarding claim 5, claims 5 and 6 of the reference application teach the limitations of instant claim 5.
Regarding claims 4, 6-8, and 10, claim 6 of the reference application teaches the limitations of instant claims 4, 6-8, and 10.
Regarding claim 9, claim 5 of the reference application teaches the limitations of instant claim 9.
Regarding claims 19-24, claims 34-39 of the reference application teach the limitations of instant claims 19-24, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/477,519 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 2, claims 1 and 5 of the reference application teach and/or overlap all of the limitations of instant claims 1 and 2.
Regarding claim 3, claim 6 of the reference application teaches the limitations of instant claim 3.
Regarding claims 6 and 7, claims 7 and 8 of the reference application teach the limitations of instant claims 6 and 7, respectively.
Regarding claims 4, 5, and 8-11, claim 5 of the reference application teaches the limitations of instant claims 4, 5, and 8-11.

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that Fischer does not teach that the polyethylene is an elastomer because it has a high crystalline structure.  This argument is unpersuasive.  Fischer is a secondary reference and is not used to specifically teach the claimed polyethylene component.  The polyethylene component of Fischer is mentioned so as to draw similarities between the references of Fan et al. and Fischer, however, the invention of Fischer is not bodily incorporated into the composition of Fan et al.  Fan et al. teaches a composition very similar to that claimed wherein the polyethylene possess properties and structural characteristics similar to that claimed.  Therefore, it is considered to be an elastomer and meets the limitation in the claim.  Since this limitation has been met, it is not necessary for the secondary reference, which is used to add EPM and EPDM into the composition, to also meet this limitation.  Fischer is still considered analogous art to Fan et al. based on the rationale set forth above in the rejection.  Therefore, this argument is unpersuasive.  
	Applicant argues that an ethylene homopolymer having a degree of branching of less than or equal to 102 is distinct from an ethylene homopolymer having a degree of branching of greater than or equal to 106.  This argument is also unpersuasive.  Brookhart et al. teaches a branched polyethylene homopolymer containing from about 80 to 150 branches and teachers that any of these are suitable for use in compositions for molded articles.  Applicant has not provided data which is fully commensurate in scope with the claims which shows the criticality or the unexpectedness of the claimed range of 80 to 102.  Applicant has tried to show that the polymers possess slightly different results, but has not shown the proper evidence for unexpectedness or criticality.  At this time, this argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767